DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 01/06/2021, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of 10/14/2020 have been withdrawn. 

Applicant’s arguments, see page 6, filed 01/06/2021, with respect to 101 rejections on claims 1, 5-12 have been fully considered and are persuasive.  The 101 rejections on claims 1, 5-12 of 10/14/2020 have been withdrawn. 

Applicant's arguments filed 01/06/2021 in regards to claims 1-14 have been fully considered but they are not persuasive. 
Regarding the argument on 102(a)(1) rejection, the examiner respectfully disagrees. As cited from JP 2013-37568 A Seki et al., Para. 7, 21 and 22 (emphasis added): “The first mobile terminal device includes authority determining means for determining the first grant operation authority to be granted to the second user from the operation authority list, and transmits the first grant operation authority to the second portable terminal. Configured as follows. The second portable terminal includes holding authority storage means for storing the received first grant operation authority as a holding operation authority, and is configured to transfer the holding operation authority to the in-vehicle control device”, “The in-vehicle control device 50 validates the operation and operation of the operation target part corresponding to the input operation authority. The in-vehicle control device 50 can validate or invalidate the operation of each part of the vehicle 40 (for example, a door, a trunk, a sunroof, a window, an engine, a car navigation system, etc.)” and “The operation authority includes operation restrictions, and the operation authority can include the number of times of use, the number of available days, the available time zone, the charge limit, and the like. Therefore, the in-vehicle control device 50 imposes a predetermined use restriction when the second or third user starts using the vehicle”, discloses an in-vehicle device acquires information regarding operation authority as a mode of use of vehicle that restricts personnel from using of an object with in the vehicle in accordance with the mode of use of the vehicle acquired by the information acquirer.
Regarding claims 2-14, the previous rejections still apply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the determiner" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3- 12 are rejected as being dependent claims of the previously rejected claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-14 are rejected under 35 U.S.C. 101 because of reciting an abstract idea.
The text of those rejections of claims 13-14 in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al. (JP 2013-37568 A, already of record, hereinafter Seki. The Paragraph and line numbers refer to the machine translation attached).
Regarding claims 13 and 14, Seki teaches a vehicle management method and a computer readable non-transitory storage medium having a program stored therein, causing one or more computers to (See at least Seki: Para. 15, lines 1-4):
(See at least Seki: Para. 7, lines 3-7);
determine whether an occupant of the vehicle is a restricted person who is subject to restriction of use of an object within the vehicle in accordance with the mode of use of the vehicle acquired (See at least Seki: Para. 21, lines 4-6; Para. 22, lines 1-3); and
execute a restricting process related to use of the object in a case where the occupant is determined to be the restricted person (See at least Seki: Para. 21, lines 4-6; Para. 22, lines 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Hiratsuka (JP 2016-208293 A, already of record, hereinafter Hiratsuka. The Paragraph and line numbers refer to the machine translation attached).
	Regarding claim 1(Currently Amended), Seki teaches a vehicle management system, comprising:
a storage having a program stored therein; and
a hardware processor, wherein the hardware processor executes the program
stored in the storage to thereby  (See at least Seki: Para. 15):
acquire information indicating a mode of use of a vehicle on the basis of information acquired by a vehicle device mounted in the vehicle or information received from an external device (See at least Seki: Para. 7, lines 3-7);
determine whether an occupant of the vehicle is a restricted person who is subject to restriction of use of an object within the vehicle in accordance with the mode of use of the vehicle acquired (See at least Seki: Para. 21, lines 4-6; Para. 22, lines 1-3); and
 (See at least Seki: Para. 21, lines 4-6; Para. 22, lines 1-3).
Although Seki teaches the system of executing the restricting process, Seki does not explicitly teach:
wherein the restricting processor acquires status information indicating a status inside the vehicle on the basis of a detection result of a detector included in an in-vehicle facility or an image captured by an in-vehicle camera mounted within the vehicle, detects an article left within the vehicle as the object on the basis of the acquired status information, and executes the restricting process on the basis of a detection result. 
However, in the same field of endeavor, Hiratsuka teaches:
wherein the restricting processor acquires status information indicating a status inside the vehicle on the basis of a detection result of a detector included in an in-vehicle facility or an image captured by an in-vehicle camera mounted within the vehicle, detects an article left within the vehicle as the object on the basis of the acquired status information, and executes the restricting process on the basis of a detection result (See at least Hiratsuka: Para. 44, lines 1-2; Para. 45, lines 3-7).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle management system of Seki, to incorporate object detection, as taught by Hiratsuka, for the benefit of improving convenience and security without requiring a great deal of cost (see at least Hiratsuka: Para. 61).

	Regarding claim 3 (Currently Amended), Seki in combination with Hiratsuka teaches the vehicle management system according to claim 1. Seki further teaches:
 (See at least Seki: Para. 21, lines 4-9).

	Regarding claim 4, Seki in combination with Hiratsuka teaches the vehicle management system according to claim 3. Seki further teaches:
wherein the predetermined action includes an action attempted to touch the object or a stored body stored in the object. (See at least Seki: Para. 21, lines 4-9).

Regarding claim 5 (Currently Amended), Seki in combination with Hiratsuka teaches the vehicle management system according to claim 1. Seki further teaches:
wherein the hardware processor further executes the program stored in the storage to acquire information indicating a feature of the occupant on the basis of the information acquired by the vehicle device or the information received from the external device (See at least Seki: Para. 7, lines 3-7), and
the restricting processor decides the object on the basis of at least one of the feature of the occupant acquired or the mode of use of the vehicle (See at least Seki: Para. 21, lines 4-9).

	Regarding claim 11 (Currently Amended), Seki in combination with Hiratsuka teaches the vehicle management system according to claim 5. Seki further teaches:
wherein in a case where the mode of use of the vehicle is not set, the hardware processor further executes the program stored in the storage to determine whether the occupant is the restricted person on the basis of the feature of the occupant (See at least Seki: Para. 7, lines 3-7; Para. 21, lines 4-9).

claim 12 (Currently Amended), Seki in combination with Hiratsuka teaches the vehicle management system according to claim 5. Seki further teaches:
wherein the hardware processor further executes the program stored in the storage to determine whether the occupant is a conditional restricted person who is subject to partial restriction of use of the object on the basis of the feature of the occupant (See at least Seki: Para. 17, lines 3-5; Para. 21, lines 4-9; Para. 60, lines 3-7).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view Hiratsuka, as applied to claim 1 above, and further in view of Nakamura (JP 2015-176444 A, already of record, hereinafter Nakamura. The Paragraph and line numbers refer to the machine translation attached).
Regarding claim 6, Seki in combination with Hiratsuka teaches the vehicle management system according to claim 1.
Yet, Seki in combination with Hiratsuka does not explicitly teach:
wherein the restricting process includes any of a process of notifying that the use of the object is restricted and a process of physically or electrically restricting at least a portion of a function of the object. 
However, in the same field of endeavor, Nakamura teaches:
wherein the restricting process includes any of a process of notifying that the use of the object is restricted and a process of physically or electrically restricting at least a portion of a function of the object (See at least Nakamura: Para. 45, lines 1-2; Para. 42, lines 1-3; Para. 48, lines 1-4).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle management system of Seki in combination with Hiratsuka, to incorporate passenger triggered restriction system, as taught by Nakamura, for the benefit of increasing safety and security (see at least Nakamura: Para. 56, lines 1-6).

Regarding claim 7, Seki in combination with Hiratsuka teaches the vehicle management system according to claim 1.
Although Seki in combination with Hiratsuka teaches the system of executing the restricting process, Seki in combination with Hiratsuka does not explicitly teach:
wherein in a case where restriction based on the restricting process is executed by the occupant, the restricting processor notifies an owner of the vehicle to that effect. 
However, in the same field of endeavor, Nakamura teaches:
wherein in a case where restriction based on the restricting process is executed by the occupant, the restricting processor notifies an owner of the vehicle to that effect (See at least Nakamura: Para. 45, lines 1-2; Para. 52, lines 1-3).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle management system of Seki in combination with Hiratsuka, to incorporate notification of owner, as taught by Nakamura, for the benefit of increasing safety and security (see at least Nakamura: Para. 56, lines 1-6).

Regarding claim 8, Seki in combination with Hiratsuka teaches the vehicle management system according to claim 1.
Seki in combination with Hiratsuka also teaches the system of executing the restricting process.
Yet, Seki in combination with Hiratsuka does not explicitly teach:
wherein in a case where restriction based on the restricting process is executed by the occupant, the restricting processor restricts unlocking of a door of the vehicle. 
However, in the same field of endeavor, Nakamura teaches:
(See at least Nakamura: Para. 45, lines 1-2; Para. 48, lines 1-4).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle management system of Seki in combination with Hiratsuka, to incorporate restriction of unlocking door, as taught by Nakamura, for the benefit of increasing safety and security (see at least Nakamura: Para. 56, lines 1-6).

Regarding claim 9, Seki in combination with Hiratsuka teaches the vehicle management system according to claim 1.
Seki in combination with Hiratsuka also teaches the system of executing the restricting process.
Yet, Seki in combination with Hiratsuka does not explicitly teach:
wherein in a case where restriction based on the restricting process is executed by the occupant, the restricting processor executes a process for causing the vehicle to travel toward a predetermined place. 
However, in the same field of endeavor, Nakamura teaches:
wherein in a case where restriction based on the restricting process is executed by the occupant, the restricting processor executes a process for causing the vehicle to travel toward a predetermined place (See at least Nakamura: Para. 45, lines 1-2; Para. 46, lines 1-3).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle management system of Seki in combination with Hiratsuka, to incorporate traveling to a predetermined place, as taught by Nakamura, for the benefit of increasing safety and security (see at least Nakamura: Para. 56, lines 1-6).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seki in view Hiratsuka, as applied to claim 1 above, and further in view of Reiley et al. (US20190197325, hereinafter Reiley. Already of record). 
Regarding claim 10 (Currently Amended), Seki in combination with Hiratsuka teaches the vehicle management system according to claim 1.
Yet, Seki in combination with Hiratsuka does not explicitly teach:
wherein the restricting processor detects the object using reference information, and 
wherein the hardware processor further executes the program stored in the storage to compare a status before the occupant's boarding of the vehicle with a status after the occupant's alighting from the vehicle on the basis of status information indicating a status inside the vehicle and learn the reference information on the basis of a comparison result is further included.
However, in the same field of endeavor, Reiley teaches:
wherein the restricting processor detects the object using reference information (See at least Reiley: Para. 0043, lines 1-4), and
wherein the hardware processor further executes the program stored in the storage to compare a status before the occupant's boarding of the vehicle with a status after the occupant's alighting from the vehicle on the basis of status information indicating a status inside the vehicle and learn the reference information on the basis of a comparison result is further included (See at least Reiley: Para. 0025, lines 1-7; Para. 0023, lines 7-10; Para. 0038, lines 1-4; Para. 0043, lines 1-4).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle management system of Seki in combination with Hiratsuka, to incorporate comparison of prior and after ride of the vehicle, as taught by Reiley, for (see at least Reiley: Para. 0013, lines 8-12).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663